Exhibit 10.41(b)


AMENDMENT NO. 2 TO THE EMPLOYMENT AGREEMENT
BETWEEN JETBLUE AIRWAYS CORPORATION AND ROBIN HAYES


This AMENDMENT NO. 2 (the “Amendment”) to the Employment Agreement, dated
February 16, 2015 and amended February 16, 2017 (collectively, the “Prior
Agreement”), by and between JETBLUE AIRWAYS CORPORATION, a Delaware corporation
(the “Company”), and ROBIN HAYES (the “Executive”), is hereby entered into this
13th day of February 2020.


WHEREAS, the Company and the Executive previously entered into the Prior
Agreement; and


WHEREAS, the Company and the Executive desire to provide for the continued
employment of the Executive on the terms and conditions contained in the Prior
Agreement, as modified by this Amendment;


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1. Section 2 of the Prior Agreement is replaced in its entirety by the
following:


“2.    Term of Employment. The Executive’s employment under this Agreement
commenced on February 16, 2015 (the “Effective Date”). On February 13, 2020, the
Board of Directors of the Company (the “Board”) exercised its discretion to
extend the initial term of the Agreement (the “Term”), such that this Agreement
shall terminate on the earlier of (i) July 31, 2022 or (ii) the termination of
the Executive’s employment under this Agreement.”


2. Section 3(a) of the Prior Agreement is hereby amended to reflect the
Executive’s annual base salary of $625,000, effective February 1, 2020, subject
to future adjustments at the discretion of the Board.
                                                                                                                                                                                                                                                                                                                                                                           
3. Section 3(b) of the Prior Agreement is hereby amended to reflect the
Executive’s annual incentive bonus target to be 150% of base salary for 2020,
subject to future adjustments at the discretion of the Board.


3. All remaining terms of the Prior Agreement shall continue in full force and
effect, as amended hereby.


IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized officer pursuant to the authority of its Board, and the
Executive has executed this Amendment, as of the date set forth above.




JETBLUE AIRWAYS CORPORATION
By:
/s/ Mike Elliott
Mike Elliott
Chief People Officer



EXECUTIVE
/s/ Robin Hayes
Robin Hayes
Dated: February 13, 2020










